Citation Nr: 0837892	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1982 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.

This appeal was previously before the Board in March 2008, 
when it was remanded for additional development. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the veteran had foot complaints in service, 
and current foot disability.  In view of that, the Board 
remanded this case for an examination to have each foot 
disability clearly identified and to have the examiner 
provide an opinion as to which if any existed prior to 
service and of those, which if any were aggravated by 
service.  As to any remainder, the Board sought an opinion 
from the examiner whether any had their onset in service.  

The veteran was examined for VA purposes in May 2008.  The 
examiner provided the following diagnoses:

        bilateral pes planus
        plantar fasciitis
        heel pain syndrome
        heel spurs 
        digital corns of the 5th toe, bilaterally

The examiner, however, did not clearly address the questions 
posed in the Board's March 2008 Remand.  This should be done.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the veteran the right 
to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. The RO should return the claims file to 
the May 2008 VA examiner.  If that 
examiner is not available, the claims file 
should be referred to another appropriate 
individual.  The examiner should review 
the record in its entirety. 

For each diagnosed foot disorder, the 
examiner is asked to express an opinion as 
to whether such disability clearly and 
unmistakably existed prior to service.  If 
so, did such disability clearly and 
unmistakably undergo an increase in 
severity beyond its natural progression 
during such service.  If such diagnosed 
foot disorder did not clearly and 
unmistakably exist prior to service, is it 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the veteran's currently-diagnosed foot 
disorder is related to her active military 
duty, and particularly the foot complaints 
noted therein.  A complete rationale 
should be provided for all opinions 
expressed.  If it is necessary to re-
examine the veteran, that should be 
arranged.  

2.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

